Case 1:17-cv-04275-RPK-RML Document 284 Filed 05/06/21 Page 1 of 2 PageID #: 8250




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------------------------
  ALLSTATE INSURANCE COMPANY, ET EL.,                                                     )
                                                                                          )
                                                     PLAINTIFFS,                          )    17-CV-4275
                                                                                          )   (RPK) (RLM)
                                                                                          )
                                          -AGAINST-
                                                                                       )      AMENDED
  AVETISYAN,      ET EL.,                                                              )      JUDGMENT
                                                                                       )
                                         DEFENDANTS.                                   )
    ---------------------------------------------------------------------------------- X


           A Memorandum and Order of Honorable Rachel P. Kovner, United States District Judge,

  having been filed on March 31, 2021, adopting in its entirety the Report and Recommendation of

  Magistrate Robert M. Levy, dated March 5, 2021, granting Allstate’s Motion for Default

  Judgment; and an Order having been filed on April 13, 2021, directing the Clerk of Court to amend

  the Judgment to reflect the details specified in plaintiffs' motion to amend the Judgment; it is;

           HEREBY ORDERED AND ADJUDGED that judgment is entered infavor of

  Plaintiffs:

           •        against Defendant Artur Avetisyan, joint and severally, in the amount of

  $17,858.04, constituting RICO treble damages;

           •        against Defendant AVA Custom Supply Inc., joint and severally, in the amount of

  $7,882.33 constituting $6,324.38 in compensatory damages and $1,557.95 in prejudgment interest

  at the rate of 9% per annum;

           •        against Defendant Alexandra Matlyuk, joint and severally in the amount of

  $96,336.00, constituting RICO treble damages;

           •        against Defendant Almatcare Medical Supply Inc., joint and severally, in the amount

  of $37,884.80, constituting $32,635.99 in compensatory damages and $5,248.81 in prejudgment

  interest at the rate of 9% per annum;
Case 1:17-cv-04275-RPK-RML Document 284 Filed 05/06/21 Page 2 of 2 PageID #: 8251




         •       against Defendant against Defendant against Defendant Gregory Miller, joint and

  severally in the amount of $2,384,071.02, constituting RICO treble damages;

         •       against Defendant Daily Medical Equipment Distribution Center, Inc., joint and

  severally, in the amount of $825,579.49 constituting $794,690.34 in compensatory damages and

  $30,889.15 in prejudgment interest at the rate of 9% per annum; and

         •       against Defendant IG&NAT Services, Inc., joint and severally, in the amount of

  $331,843.72, constituting RICO treble damages; and it is

         FURTHER ORDERED AND ADJUDGED that Plaintiffs’ request for a declaratory

  judgment relieving them from any obligation to pay the unpaid fraudulent claims madeby AVA

  Custom Supply Inc., Almatcare Medical Supply Inc., and Daily Medical Equipment Distribution

  Center, Inc. is granted.


 Dated: Brooklyn, New York                                   DOUGLAS C. PALMER
        May 6, 2021                                          Clerk of Court

                                                             By: Jalitza Poveda
                                                                    Deputy Clerk




                                                 2
